Citation Nr: 1422418	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for service-connected chronic bronchitis/bronchiectasis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served in the National Guard that included a period of active duty for training (ACDUTRA) from August to December 1991.

She appealed to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted her claim of entitlement to service connection for chronic bronchitis/bronchiectasis and rated it as 100-percent disabling.  But the rating was not considered permanent, hence, the reason for her appeal.

She requested a hearing before a local Decision Review Officer (DRO) but ultimately elected instead to have an informal conference in March 2011.

She also requested a hearing before the Board, but she later withdrew that request in October 2012.

In April 2014 she waived her right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider additional medical records that she had submitted; however, since there is insufficient evidence to decide her claim, the Board is remanding it to the AOJ.


REMAND

The Veteran contends that her service-connected respiratory disability continues to progressively worsen over time, so is not subject to improvement and therefore permanently and totally disabling.


A disability is permanent if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Diseases and injuries of long standing that are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Id. 

Unlike the test for individual unemployability, age is an allowable and appropriate consideration in making this determination.  38 C.F.R. § 3.340(b).  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993). 

Once permanence is established, a Veteran need not undergo further VA examinations to retain her 100 percent disability rating for the permanent disability.  See 38 C.F.R. § 3.327(b)(2)(iii).

An October 2009 statement from the Veteran's private physician indicates the Veteran's chronic lung disease is severe and unrelenting, and is a condition that is not expected to improve.  As such, according to this doctor, she is now, and will continue to be, totally disabled from the standpoint of her lung disease.

Prior to that, at the RO's request, the Veteran had undergone a VA examination during which the examiner was supposed to have offered an opinion as to the permanency of the Veteran's lung disease.  The April 2009 VA examination included additional testing and assessment of the severity of the disability, but failed to address its permanency.


Once VA undertakes the effort to provide an examination, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran should be afforded another VA compensation examination for this necessary medical opinion concerning the likelihood of permanent improvement of her service-connected respiratory disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her service-connected lung disability, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and her notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional records, schedule her for another VA respiratory examination reassessing the severity of her lung disability.  The claims file must be made available to and reviewed by the examiner for the history of this disability.

All indicated tests and studies must be performed and all findings reported in detail.  The examiner should also obtain a history of this disability from the Veteran, including insofar as its effect on her daily functioning.


Based on the history, review of the records, and examination, the examiner must address the following:

Is the impairment caused by the service-connected lung disability reasonably certain to continue throughout the Veteran's lifetime?  Consideration may be given to her advancing age.

What is the likelihood (unlikely, as likely as not, or very likely) the lung disability is totally disabling?

Is the nature of the lung disability such that it renders the probability of permanent improvement under treatment remote?

All conclusions and opinions must include explanatory rationale. 

The Veteran is hereby advised that failure to report for this additional VA examination, without good cause, will have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If the benefit sought is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



